DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to the rejections previously made and the amended claims filed on 3/24/2022 have been fully considered. In view of the claim amendments and upon further consideration, a new ground(s) of rejection is made.

Double Patenting Rejections
Applicant’s arguments have been fully considered have been fully considered. 
In response to the arguments, it is submitted that the rejections are maintained, and the reason is set forth in the rejections. 

35 USC 102 Rejections
Applicant’s arguments which are primary directed to the amended limitations recited in claims 1, 8 and 15, have been fully considered. 
In response to the arguments, it is submitted that the amended claims including the amended limitations are properly addressed by the new ground(s) of rejection, see rejections below for detail.
Furthermore, it is submitted that all limitations in claims--including those not specifically addressed in the Applicant’s remarks--are properly addressed. The reason is set forth in the rejections; see below for detail.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. U.S. Patent No. 10,715,580 (U.S. Application No 15/170,719).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 10,715,580 anticipate or render obvious each limitation of claims of the instant application as demonstrated in the table below.
Claims 1-7 of instant application recite similar limitations as claim 8-20, hence claims 1-7 are being used as representative for demonstration in the table below. 
Similarly, claims 1 of U.S. Patent No. 10,715,580 recites similar to limitations as claims 18-19. Hence claim 1 being used as representative along with its dependent clams for demonstration in the table below.

Instant Application 
U.S. Patent No. 10,715,580
1. A method comprising, by one or more computing devices in a server system:

at the server system, identifying a plurality of item sets of content items based on time stamps and geospatial metadata of the content items, each item set comprising a plurality of content items, wherein for each item set: 

each content item has a respective time stamp within a first predetermined time range of each other content item of the respective item set, and 
each content item has a geographic location indicated by its geospatial metadata that is within a threshold geographic area of each other content item of the respective item set
























at the server system, generating, from each identified item set, a plurality of non-overlapping item subsets, each non-overlapping item subset comprising content items from the respective identified item set having a respective geographic location that is within a respective geographic subset associated with the geographic location;Active 39696149.2ATTORNEY DOCKETPATENT APPLICATION 079894.355115/170,719and 



















sending, from the server system to a client device, instructions to for the client device to automatically categorize each of the plurality of content items into each of the respective plurality of non-overlapping item subsets. 
1.  A method comprising, by one or more computing devices: 
detecting, on a client system associated with a first user, a plurality of content items stored locally on the client system, wherein each content item comprises a time stamp and geospatial metadata; 
identifying a plurality of item sets of content items from the plurality of content items based on the time stamps and geospatial metadata of the content items, wherein each item set comprises two or more content items of the plurality of content items, and wherein each content item in each item set has a respective time stamp within a first predetermined time range of each other content item of the respective item set, and wherein each content item in each item set has a geographic location indicated by its geospatial metadata that is within a threshold geographic area of each other content item of the respective item set; 
determining, for each identified item set, from among a plurality of geographic locations, a geographic location associated with the two or more content items of the respective item set based on the geospatial metadata of each content item of the item set, wherein the plurality of geographic locations are organized in a hierarchical set of overlapping geographic locations, wherein the determined geographic location of the respective item set is associated with a respective geographic subset of geographic locations of the hierarchical set of overlapping geographic locations, wherein each the respective geographic subset comprises (1) the determined geographic location associated with the item set, (2) one parent geographic location of the determined geographic location, and (3) zero or more child geographic locations of the determined geographic location; 
generating, from each identified item set, a plurality of item subsets of content items based on the geographic subsets associated with the determined geographic locations, wherein each generated item subset comprises content items from the respective identified item set having respective geographic locations indicated by their respective geospatial metadata that is within the respective geographic subset associated with the determined geographic location; AMENDMENT UNDER 37 CFR § 1.312Page 3 Serial Number: 15/170,719Dkt: 8011-6262 Filing Date: June 01, 2016 
selecting, from among the plurality of item subsets, one or more of the item subsets based on determining that the time stamps associated with each content item of each of the one or more respective item subsets are within a second predetermined time range of each other content item of the respective item subset, the second predetermined time range being different from the first predetermined time range;
determining, from the selected one or more item subsets, that one or more of the selected item subsets are non-overlapping based on the a parent geographic locations location associated with each of the selected one or more item subsets; and
 sending, to the client system, instructions to automatically categorize the plurality of content items into one or more of the selected item subsets determined to be non-overlapping subsets.
2.  The method of claim 1, wherein the plurality of content items comprises one or more photographs, video files, audio files, posts, comments, holograms, virtual reality spaces, or any combination thereof. 
2. The method of Claim 1, wherein the plurality of content items comprises one or more photographs, video files, audio files, posts, comments, holograms, virtual reality spaces, or any combination thereof.
3.  The method of claim 1, wherein each content item further comprises:  


wherein each social tag corresponds to an edge in a social graph of a social networking system connecting an entity node corresponding to the tagged entity to a content node corresponding to the content item.








one or more entities tagged in the content item, and 
a social tag associated with each of the one or more tagged entities, 

3. The method of Claim 1, further comprising: 
accessing a social graph of a communication network comprising a plurality of nodes and a plurality of edges connecting the nodes, each of the edges between two of the nodes representing a single degree of separation between them, the nodes comprising: 
a plurality of content nodes corresponding to respective content items of the plurality of content items associated with the communication network; and a plurality of entity nodes corresponding to a plurality of entities associated with the communication network, respectively.

4.  The method of Claim 3, wherein each content item further comprises: 
one or more entities tagged in the content item, and a social tag associated with each of the one or more tagged entities, wherein each social tag corresponds to an edge in the social graph connecting an entity node corresponding to the tagged entity to a content node corresponding to the content item.
4. .  The method of claim 1,  prior to sending the instructions to automatically categorize each of the plurality of content items into each of  the plurality of non-overlapping item subsets: 
determining, for each generated item subset, whether the geographic location associated with the generated item subset has a parent geographic location associated with a number of content items greater than the generated item subset, wherein: 
if it is determined that the geographic location associated with a first item subset has a parent geographic location of a second item subset associated with a number of content items greater than the first item subset, then retaining the second item subset and discarding the first item subset, else, retaining the first item subset and discarding the second item subset. 
9. The method of Claim 1, wherein the determining that one or more of the selected item subsets are non-overlapping subsets further comprises: 
determining, for each selected item subset, whether the geographic location associated with the selected item subset has a parent geographic location associated with a number of content items greater than the selected item subset, wherein: 

if it is determined that the geographic location associated with a selected first item subset has a parent geographic location of a selected second item subset associated with a number of content items greater than the selected item subset, then retaining the second item subset and discarding the first item subset, AMENDMENT UNDER 37 CFR § 1.312Page 5 Serial Number: 15/170,719Dkt: 8011-6262 Filing Date: June 01, 2016 else, retaining the first subset of content items and discarding the second subset content items.
5. .  The method of claim 1,  wherein the instructions to automatically categorize each of the plurality of content items into each of  the plurality of non-overlapping item subsets further comprise instructions to rank each of the item subsets based on social graph information accessed from a social networking system. 
10. The method of Claim 1, wherein the instructions to automatically categorize the plurality of content items into the one or more of the selected item subsets determined to be non-overlapping subsets further comprises instructions for ranking each of the non-overlapping subsets subset, wherein the ranking instructions are determined based on social graph information accessed from a communication system.
6. .  The method of claim 1,  wherein the instructions to  automatically categorize each of the plurality of content items into each of  the plurality of non-overlapping item subsets further comprise suggested folder names for each of the item subsets, the suggested folder names determined based at least in part on the time stamp and the geospatial metadata.
11.The method of Claim 1, wherein the instructions to automatically categorize the plurality of content items into the one or more of the selected item subsets determined to be non-overlapping subsets further comprises suggested folder names for each of the non-overlapping subsets subset, the suggested folder names determined based at least in part on the time stamp and the geospatial metadata.
7. The method of claim 1, further comprising, prior to sending the instructions to automatically categorize each of the plurality of content items into each of  the plurality of non-overlapping item subsets:  


selecting, from among the plurality of non-overlapping item subsets, a plurality of item subsets based on determining that the time stamps associated with each content item of each of the one or more respective item subsets are within a second predetermined time range of each other content item of the respective item subset, the second predetermined time range being different from the first predetermined time range;
separating the selected plurality of item subsets into one or more groups including: a first group of item subsets in which the time stamps associated with each content item of the item subsets are within a time range that is less than or equal to a threshold single-event time range   , and  a second group of item subsets in which the time stamps associated with each content item of the one or more item subsets are within a time range that is greater than the threshold single-event time range and less than or equal to a threshold multi-event time range;
retaining the content items in the first group of item subsets;

retaining the content items in the second group of item subsets only if the content items are associated with multiple discrete events, else discarding the content items in the second group of item subsets.
12.The method of Claim 1, wherein selecting the one or more item subsets based on determining that the time stamps associated with each content item of the item subset are within the second predetermined time range of each other content item of the respective item subset further comprises: 
selecting a plurality of item subsets and 








separating the plurality of item subsets into: a first group of one or more item subsets in which the time stamps associated with each content item of the one or more item subsets are within a time range that is less than or equal to a threshold single-event time range, a second group of one or more item subsets in which the time stamps associated with each content item of the one or more item subsets are within a time range that is greater than the threshold single-event time range and less than or equal to a threshold multi-event time range, and a third group of one or more item subsets in which the time stamps associated with each content item of the one or more item subsets are within a time range that is greater than the threshold multi-event time range.  

13. The method of Claim 12, wherein the one or more item subsets of the first group are retained as one of the selected item subsets prior to determining the one or more non-overlapping subsets.

14. The method of Claim 12, wherein the one or more item subsets of the second group are discarded.
15. The method of Claim 12, wherein the one or more item subsets of the third group are further analyzed to determine whether one or more of the item subsets can be divided into subgroups based on a threshold proximity in the time stamps associated with the content items of the item subset, wherein: if it is determined that the item subsets can be divided into one or more subgroups, then retaining all subgroups in which each content item in the subgroup has a time stamp within the second predetermined time range of each other content item of the respective subgroup, else, discarding the item subsets of content items of the third group.

As demonstrated in the table above, U.S. Patent No. 10,715,580  discloses or renders obvious all the features of the claims of the instant application. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zomet et al (Patent No. US 8,995,716 hereinafter Zomet) in view of Rathnavelu et al (Pub No. 2014/0143247, hereinafter Rathnavelu).
Zomet and Rathnavelu are cited in the IDS filed on 6/15/2020.

With respect to claim 1, Zomet discloses a method (Abstract) comprising, by one or more computing devices on a server system (Fig 1): 
at the server system, identifying a plurality of item sets of content items based on time stamps and geospatial metadata of the content items, each item set comprising a plurality of content items, wherein for each item set (Col. 6, lines 38-42, Col. 12, lines 5-19, Fig 2 & 5: plurality sets/groups of items are being identified via at least classification modeling and/or query processing--such as a plurality of location based groups of items--each sets includes multiple images as at least described in Fig 5 in training process at the server system represented by search system 110): 
each content item has a respective time stamp within a first predetermined time range of each other content item of the respective item set, and each content item has a geographic location indicated by its geospatial metadata that is within a threshold geographic area of each other content item of the respective item set (Col. 6, lines 36-44, Col. 8, lines 20-25,Col. 14, lines 10-25: each item has a timestamp within a predetermined time range, e.g. a year, and location indicating area within in threshold, e.g. items within a region of Eiffel tower, and/or Paris); 
at the server system, generating, from each identified item set, a plurality of non-overlapping item subsets, each non-overlapping item subset comprising content items from the respective identified item set having a respective geographic location that is within a respective geographic subset associated with the geographic location (Col. 12, lines 10-27, Col. 14, lines 5-35, Fig 5: from each of the identified location based group,  generating a plurality of non-overlapping items subsets at the server system represented by search system 110, each subset is representing by a time-based subgroup-- such as by annual season, month time of day, which is non-overlapping—based on the timestamp information, wherein each time-based subgroup comprising images having a geographic location—such as Phoenix--that is within a geographic subset—such as a  group of locations based on cities, countries or other location designations having the geographic location Phoenix-- hence is associated with the  geographic Phoenix ); Active 39696149.2ATTORNEY DOCKETPATENT APPLICATION 079894.355115/170,719and 
sending, from the server system to a client device, instructions for the client device (Col. 2, lines 55-60, Col. 14, lines 20-50, Col. 14, lines 61-67, Fig 5-10: instructions are being sent from the server to the client device for user interaction).
Zomet does not explicitly disclose the instructions sent from the sever system to a client device are for the client device to automatically categorize each of the respecteive plurality of content items into each of the plurality of non-overlapping item subsets as claimed. 
However, the term “for” in the claim indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. Therefore intended use limitations are not required to be taught, see MPEP 2103, 2106 Section II(C), MPEP 2111.04 [R-3]).
Also Rathnavelu discloses sending, from the server system to a client device, instructions for the client device to automatically categorize each of the respecteive plurality of content items into each of the plurality of non-overlapping item subsets ([0017-0018],[0034], [0037], [0040-0041]: server sends instructions to the client device for automatically categorize plurality of content items into subset, such as and not limited to the following: the Sever Curation Application 126 of the server 125 sends instructions to Client Curation Application 106 or the Collection 108 for the client device 105 to automictically categorize the content items of photos into subsets represented by the collections/folders using applications of the client device).
  Since both Zomet and  Rathnavelu are from the same field of endeavor as both are directed to categorizing content items,  which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Zomet and  Rathnavelu to incorporate instructions from the server system to the client device for the client device to categorize content item into non-overlapping subsets as claimed. The motivation to combine is to enhance information classification and access (Zomet, Col. 1, lines 6-10]; Rathnavelu, [0002-004]).


With respect to claim 8, Zomet discloses at least one non-transitory computer readable storage medium comprising a set of instructions which, when executed, cause a computing device in a server system to (Fig 1):  Active 39696149.2ATTORNEY DOCKETPATENT APPLICATION 079894.355115/170,719
identify a plurality of item sets of content items based on time stamps and geospatial metadata of the content items, each item set comprising a plurality of content items, wherein for each item set (Col. 6, lines 38-42, Col. 12, lines 5-19, Fig 2 & 5: plurality sets/groups of items are being identified via at least classification modeling and/or query processing, each sets includes multiple images as at least described in Fig 5 in training process):
each content item has a respective time stamp within a first predetermined time range of each other content item of the respective item set, and each content item has a geographic location indicated by its geospatial metadata that is within a threshold geographic area of each other content item of the respective item set (Col. 6, lines 36-44, Col. 8, lines 20-25,Col. 14, lines 10-25: each item has a timestamp within a predetermined time range, e.g. a year, and location indicating area within in threshold, e.g. items within a region of Eiffel tower, and/or Paris);
generate, from each identified item set, a plurality of non-overlapping item subsets, each non-overlapping item subset comprising content items from the respective identified item set having a respective geographic location that is within a respective geographic subset associated with the geographic location (Col. 12, lines 10-27, Col. 14, lines 5-35, Fig 5: from each of the identified location based group,  generating a plurality of non-overlapping items subsets, each subset is representing by a time-based subgroup-- such as by annual season, month time of day, which is non-overlapping—based on the timestamp information, wherein each time-based subgroup comprising images having a geographic location—such as Phoenix--that is within a geographic subset—such as a  group of locations based on cities, countries or other location designations having the geographic location Phoenix-- hence is associated with the  geographic Phoenix ); 079894.355115/170,719and 
send, from the server system to a client device, instructions for the client device (Col. 2, lines 55-60, Col. 14, lines 20-50, Col. 14, lines 61-67, Fig 5-10: instructions are being sent from the server to the client device for user interaction).
Zomet does not explicitly disclose the instructions sent from the sever system to a client device are for the client device to automatically categorize each of the respecteive plurality of content items into each of the plurality of non-overlapping item subsets as claimed. 
However, the term “for” in the claim indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. Therefore intended use limitations are not required to be taught, see MPEP 2103, 2106 Section II(C), MPEP 2111.04 [R-3]).
Also Rathnavelu discloses send, from the server system to a client device, instructions for the client device to automatically categorize each of the respecteive plurality of content items into each of the plurality of non-overlapping item subsets ([0017-0018],[0034], [0037], [0040-0041]: server sends instructions to the client device for automatically categorize plurality of content items into subset, such as and not limited to the following: the Sever Curation Application 126 of the server 125 sends instructions to Client Curation Application 106 or the Collection 108 for the client device 105 to automictically categorize the content items of photos into subsets represented by the collections/folders using applications of the client device).
  Since both Zomet and  Rathnavelu are from the same field of endeavor as both are directed to categorizing content items,  which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Zomet and  Rathnavelu to incorporate instructions from the server system to the client device for the client device to categorize content item into non-overlapping subsets as claimed. The motivation to combine is to enhance information classification and access (Zomet, Col. 1, lines 6-10]; Rathnavelu, [0002-004]).


With respect to claim 15, Zomet discloses a server system (Abstract, Fig 1) comprising: 
a processor (Fig 1); and 
a memory coupled to the processor comprising instructions executable by the processor , 
the processor operable when executing the instructions to (Fig 1): 
identify a plurality of item sets of content items based on time stamps and geospatial metadata of the content items, each item set comprising a plurality of content items, wherein for each item set (Col. 6, lines 38-42, Col. 12, lines 5-19, Fig 2 & 5: plurality sets/groups of items are being identified via at least classification modeling and/or query processing, each sets includes multiple images as at least described in Fig 5 in training process): 
each content item has a respective time stamp within a first predetermined time range of each other content item of the respective item set, and each content item has a geographic location indicated by its geospatial metadata that is within a threshold geographic area of each other content item of the respective item set (Col. 6, lines 36-44, Col. 8, lines 20-25,Col. 14, lines 10-25: each item has a timestamp within a predetermined time range, e.g. a year, and location indicating area within in threshold, e.g. items within a region of Eiffel tower, and/or Paris);; 
generate, from each identified item set, a plurality of non-overlapping item subsets, each non-overlapping item subset comprising content items from the respective identified item set having a respective geographic location that is within a respective geographic subset associated with the geographic location (Col. 12, lines 10-27, Col. 14, lines 5-35, Fig 5: from each of the identified location based group,  generating a plurality of non-overlapping items subsets, each subset is representing by a time-based subgroup-- such as by annual season, month time of day, which is non-overlapping—based on the timestamp information, wherein each time-based subgroup comprising images having a geographic location—such as Phoenix--that is within a geographic subset—such as a  group of locations based on cities, countries or other location designations having the geographic location Phoenix-- hence is associated with the  geographic Phoenix ); 079894.355115/170,719and 
send, to a client device, instructions for the client device (Col. 2, lines 55-60, Col. 14, lines 20-50, Col. 14, lines 61-67, Fig 5-10: instructions are being sent from the server to the client device for user interaction).
Zomet does not explicitly disclose the instructions sent to a client device are for the client device to automatically categorize each of the respecteive plurality of content items into each of the plurality of non-overlapping item subsets as claimed. 
However, the term “for” in the claim indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. Therefore intended use limitations are not required to be taught, see MPEP 2103, 2106 Section II(C), MPEP 2111.04 [R-3]).
Also Rathnavelu discloses send, to a client device, instructions for the client device to automatically categorize each of the respecteive plurality of content items into each of the plurality of non-overlapping item subsets ([0017-0018],[0034], [0037], [0040-0041]: server sends instructions to the client device for automatically categorize plurality of content items into subset, such as and not limited to the following: the Sever Curation Application 126 of the server 125 sends instructions to Client Curation Application 106 or the Collection 108 for the client device 105 to automictically categorize the content items of photos into subsets represented by the collections/folders using applications of the client device).
  Since both Zomet and  Rathnavelu are from the same field of endeavor as both are directed to categorizing content items,  which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Zomet and  Rathnavelu to incorporate instructions from the server system to the client device for the client device to categorize content item into non-overlapping subsets as claimed. The motivation to combine is to enhance information classification and access (Zomet, Col. 1, lines 6-10]; Rathnavelu, [0002-004]).

With respect to claims 2 and 9, the combined teachings of Zomet and Rathnavelu further discloses wherein the plurality of content items comprises one or more photographs, video files, audio files, posts, comments, holograms, virtual reality spaces, or any combination thereof (Zomet, Col. 6, lines 62-67, Col. 7, lines 1-3; Rathnavelu, [0004]: items includes and not limited to photos).

With respect to claims 3 and 10, the combined teachings of Zomet and Rathnavelu further discloses wherein each content item further comprises:  one or more entities tagged in the content item, and a social tag associated with each of the one or more tagged entities, wherein each social tag corresponds to an edge in a social graph of a social networking system connecting an entity node corresponding to the tagged entity to a content node corresponding to the content item (appears that the elements in the claims are directed to non-functional material; Zomet, Col. 6, lines 43-67, Col. 8, lines 1-10, Col. 9,lines 35-50,  Fig 1-5; Rathnavelu, [0022-0028]: different tags are being since different types of attributes/metadata being used for each item).  

With respect to claims 4, 11 and 17, the combined teachings of Zomet and Rathnavelu further discloses prior to sending the instructions to automatically categorize each of the plurality of content items into each of  the plurality of non-overlapping item subsets: determining, for each generated item subset, whether the geographic location associated with the generated item subset has a parent geographic location associated with a number of content items greater than the generated item subset, wherein: if it is determined that the geographic location associated with a first item subset has a parent geographic location of a second item subset associated with a number of content items greater than the first item subset, then retaining the second item subset and discarding the first item subset, else, retaining the first item subset and discarding the second item subset (everything in the same system/disclosure are being associated for at least being in the same method/system, Zomet, Col.14, lines 5-67, Col. 15, lines 25-45, Col. 16,lines 55-60, Col. 21,lines 30-44, Fig 5-10; Rathnavelu, [0022], [0025-0028]: hierarchical grouping that includes 1st grouping and subgroup of the 1st grouping with respect to threshold, time, and well as locations, and discard any item that don’t meet the criteria).  

With respect to claims 5, 12 and 18, the combined teachings of Zomet and Rathnavelu further discloses wherein the instructions to automatically categorize each of the plurality of content items into each of  the plurality of non-overlapping item subsets further comprise instructions to rank each of the item subsets based on social graph information accessed from a social networking system (everything in the same system/disclosure are being associated for at least being in the same method/system, and the term to suggest intended use, Zomet, Col. 7, lines 60-67; Rathnavelu, [0022], [0025-0028], [0041-0046]: ranking with respect to groupings).  

With respect to claims 6, 13 and 19, the combined teachings of Zomet and Rathnavelu further discloses wherein the instructions to  automatically categorize each of the plurality of content items into each of  the plurality of non-overlapping item subsets further comprise suggested folder names for each of the item subsets, the suggested folder names determined based at least in part on the time stamp and the geospatial metadata (everything in the same system/disclosure are being associated for at least being in the same method/system, and for suggest intended use, Zomet, Col. 6, lines 35-43, Col. 9, lines 50-67, Col. 14, lines 25-40; Rathnavelu, [0022], [0025-0028], [0034], [0040]: e.g. Phoenix in August as suggested name).

With respect to claims 7, 14 and 20, the combined teachings of Zomet and Rathnavelu further discloses prior to sending the instructions to automatically categorize each of the plurality of content items into each of  the plurality of non-overlapping item subsets:  selecting, from among the plurality of non-overlapping item subsets, a plurality of item subsets based on determining that the time stamps associated with each content item of each of the one or more respective item subsets are within a second predetermined time range of each other content item of the respective item subset, the second predetermined time range being different from the first predetermined time range (everything in the same system/disclosure are being associated for at least being in the same method/system; Zomet, Col.14, lines 5-67, Col. 15, lines 25-45, Col. 16,lines 55-60, Col. 21,lines 30-44, Fig 5-10; Rathnavelu, [0022-0028]: select subsets for hierarchical partition/grouping  based on different time ranges that includes 1st grouping and subgroup of the 1st grouping with respect to threshold, time);
separating the selected plurality of item subsets into one or more groups including: a first group of item subsets in which the time stamps associated with each content item of the item subsets are within a time range that is less than or equal to a threshold single-event time range   , and  a second group of item subsets in which the time stamps associated with each content item of the one or more item subsets are within a time range that is greater than the threshold single-event time range and less than or equal to a threshold multi-event time range (Zomet, Col.14, lines 5-67, Col. 15, lines 25-45, Col. 16,lines 55-60, Col. 21,lines 30-44, Fig 5-10; Rathnavelu, [0022-0028]: separate the subsets in the hierarchical partition/grouping that includes 1st grouping and subgroup of the 1st grouping with respect to threshold, time, and well as locations, resulting in multi-event or multi event grouping result in multiple subsets); 
retaining the content items in the first group of item subsets (Zomet, Col.14, lines 5-67, Col. 15, lines 25-45, Col. 16, lines 55-60, Col. 21,lines 30-44, Fig 5-10, ; Rathnavelu, [0022-0028]: retain the content items in partition/hierarchical grouping as appropriate); and 
retaining the content items in the second group of item subsets only if the content items are associated with multiple discrete events, else discarding the content items in the second group of item subsets (Zomet, Col.14, lines 5-67, Col. 15, lines 25-45, Col. 16,lines 55-60, Col. 21,lines 30-44, Fig 5-10; Rathnavelu, [0022-0028]: retain items in the hierarchical grouping when meeting the criteria, items not meeting the grouping criteria for a particular/second group is discarded and placed in the other group).  

With respect to claim 16, the combined teachings of Zomet and Rathnavelu further discloses wherein the plurality of content items comprises one or more photographs, video files, audio files, posts, comments, holograms, virtual reality spaces, or any combination thereof (Zomet, Col. 6, lines 62-67, Col. 7, lines 1-3; Rathnavelu, [0004]: items includes and not limited to photos), and 
wherein each content item further comprises: 
one or more entities tagged in the content item, and a social tag associated with each of the one or more tagged entities, wherein each social tag corresponds to an edge in a social graph of a social networking system connecting an entity node corresponding to the tagged entity to a content node corresponding to the content item (appears that the elements in the claim are directed to non-functional descriptive material; Zomet, Col. 6, lines 43-67, Col. 8, lines 1-10, Col. 9,lines 35-50,  Fig 1-5; Rathnavelu, [0022-0028]: different tags are being since different types of attributes/metadata being used for each item).  

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168